Citation Nr: 1605390	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-16 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress syndrome (PTSD) with alcohol and marijuana dependence. 

2.  Entitlement to a rating in excess of 30 percent for a skin disability, to include pseudofolliculitis barbae.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A.  Lech, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2004 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned at an April 2015 hearing.  A transcript of the testimony is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that during the April 2015 hearing, the Veteran indicated that he was experiencing increasingly limited employability due to his service-connected PTSD with substance abuse and skin disability.  As the Veteran is challenging the disability ratings assigned for these disabilities, and that his present employment situation remains unclear, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The issues of entitlement to a rating in excess of 30 percent for a skin disability, to include pseudofolliculitis barbae, and TDIU are REMANDED to the AOJ.



FINDING OF FACT

The Veteran's PTSD is manifests by occupational and social impairment with deficiencies in most areas due to symptoms such as nearly-constant anxiety and depression, substance abuse, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for the Veteran's PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has filed a claim for increase in August 2012. 

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  PTSD

The Veteran's PTSD has been evaluated as 50 percent disabling for the period on appeal under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Veteran underwent a PTSD VA examination in November 2012.  The examiner opined that about 90 percent of the Veteran's impairment was a direct result of his PTSD, and his drug and alcohol use were secondary to his PTSD.  The Veteran reported relationship problems with his wife, substance abuse, sleep issues, a poor relationship with his family, having one acquaintance (with whom the Veteran used drugs en route to and from his job as a security guard), and avoiding his co-workers.  The Veteran related that he worked evenings as a security guard, and preferred to work alone.  He also told the examiner that he is so stressed out and anxious by the end of the day that he uses drugs and alcohol to relax, and that he has lost his license due to a DIU.  He acknowledged that he never took the medication and PTSD prescribed to him and he stopped going to counseling in 2011.  The Veteran denied significant public anger outbursts or any domestic violence.  The Veteran reported no plans to stop abusing substances, but has been to numerous counseling sessions for the issue.  The examiner noted that the Veteran's sleeping problems included sleep apnea, nightmares, and apparently sleep walking in which the Veteran smeared feces "a couple of times" "a while ago."  

The examiner reported that the sleep problems, PTSD, and substance abused were all interrelated.  

The examiner noted that the Veteran's dress and hygiene were good, his affect was flat, his mood was dysthymic and anhedonic, he was fairly devoid of responsiveness, never smiled or showed emotional changes, and he was vague with some thought content reduction.  The Veteran was, however, well oriented and able to retrieve historical information adequately.  He reported intrusive thoughts, some physiological arousal and anxiety, but no panic attacks, nightly nightmares about combat, feeling paranoid and isolating, avoidance of crowds, minimal sense of pleasure, feeling numb, hypervigilance and hyperstartle, and a significant sense of foreshortened future (but no suicidality).  The examiner opined that the Veteran's symptoms seemed stable from the previous examination, but the Veteran saw them as worse, and believed that his wife's feedback has increased his PTSD.

The Veteran underwent another VA examination in July 2013.  The examiner noted that the Veteran has not sought mental health or substance abuse treatment, remained impulsive and generally isolative, was mildly paranoid, and has recently lost his license for the second time due to a DUI.  The Veteran was fully alert and oriented, his speech was normal, he had good eye contact, his mood was depressed, his affect was full, he denied suicidal or homicidal thoughts, plans, or ideation, he appeared to be linear and goal-oriented, and he had poor insight and judgment.  The examiner opined that the Veteran's symptoms remained stable, and his most serious symptom was his substance abuse.  The examiner noted that the Veteran's poor sleep was likely secondary to sleep apnea and non-compliance with the CPAP machine.

The evidence of record shows that the Veteran was hospitalized from October 30, 2015, to November 9, 2015, for "severe [PTSD] with acute alcohol withdrawal and delirium tremens."  The attending physician noted that the Veteran "was medically stabilized, but will need outpatient rehabilitation for a minimum of 30 days to recover: alcohol addiction."  The Veteran had hallucinations, seizures, and had to be ventilated.     

In multiple lay statements, the Veteran and his wife related that the Veteran's PTSD symptoms are severe and have put a serious strain on his daily functioning and their relationship.  They related that Veteran had trouble thinking and speaking, he experienced severe anxiety, could not be in crowds, thought about his Iraq experiences all the time, had sleeping problems and nightmares, would regularly to "urinate and rub feces on things" as he sleep-walked, abused substances regularly, mainly because his wife "stress[ed] [him] all the time," and often wished that he or his wife would die.  He reported that he forgot about work and was late to it all the time, he forgot to pay bills on time, had poor memory, only had his job because his boss was "military friendly" and had sons in the service, he had lost his license twice, and was a loner.   

Here, the Board notes that the Veteran appeared to have been under the influence during the April 2015 hearing before the Board. 

A review of the Veteran's post-service VA treatment records shows that his symptoms were commensurate with those reported in the VA examinations, with particular emphasis on substance abuse management.

Based on the record, the Board finds that an evaluation of 70 percent for the period on appeal is warranted at this time.  As discussed above, the Veteran has several symptoms that more closely approximate a 70 percent evaluation including, in particular, impaired impulse control and the resulting drug and alcohol abuse.  Other symptoms, including occasional suicidal thoughts, anxiety, depression, mild memory loss, difficulty in adapting to stressful circumstances including work or a work like setting, and inability to establish and maintain effective relationships leads to an overall disability picture that warrants a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has considered a higher evaluation of 100 percent disabling.  While the Veteran's medical file has reported hallucinations (during his October/November 2015 hospitalization) and grossly inappropriate behavior (urinating and smearing feces at night), there is no evidence that they are "persistent" nor is there evidence of any other symptoms that would warrant a schedular maximum evaluation of 100 percent disabling.  Simply put, the Veteran's symptoms more closely approximate a 70 percent disability evaluation.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The Veteran's own statements would provide evidence against this finding.  

In this regard, it is important for the Veteran to understand that not all evidence in this case supports the 70 percent rating, let alone a 100 percent rating for this problem.  The 70 percent rating assigned herein acknowledges significant problems.  If the Veteran had not had few or no problems associated with his psychiatric disability, there would be no basis for a compensable evaluation, let alone a 70 percent evaluation for the psychiatric disability, which is not always supported by the medical evidence cited above, for reasons cited above.  If the Veteran did not have the problems he has cited, there would be no basis for the Board's increase of this claim to 70 percent.  A 70 percent disability evaluation is a highly significant disability evaluation, indicating, very generally, a 70 percent reduction in the Veteran's ability to function.     

Additionally, the Board has considered with the Veteran is entitled to an evaluation in excess of 70 percent for PTSD with alcohol and marijuana dependence on an extraschedular basis.  However, as noted, the overall disability picture does not include symptoms which are not encompassed by the schedular criteria for PTSD with alcohol and marijuana dependence.  Thun v. Peake, 22 Vet. App. 111, 115-16   (2008).   No referral to the AOJ for consideration of an extraschedular rating in excess of 70 percent for PTSD with depression is required.  38 C.F.R. § 3.321(b)(1) (2015).

Beyond the above, the Board has noted the issue of TDIU has been raised by the record.  As noted above, this issue was referred to the AOJ in this hereby decision.     

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations for his claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an evaluation of 70 percent for PTSD, but no higher, is granted.


REMAND

The Veteran has asserted that his skin disability has increased in its severity since it was last evaluated in November 2012 (addendum February 2013).  See April 2015 hearing testimony.  As such, he should be afforded a new VA examination to assess the current severity of his skin disability.  

In addition, when a Veteran seeks an increased rating for a service-connected disability, VA must also consider entitlement to total individual unemployability due to service-connected disabilities (TDIU), if it is raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of TDIU has been raised by the record in the Veteran's statements, including his April 2015 hearing testimony.  The Veteran has alternatively reported that he was employed as a security guard, and that he was unable to perform in a job/to secure gainful employment due to the severity of his PTSD with substance abuse and due to the fact that he was embarrassed to be out in public due to his skin disability.  The RO/AOJ has not considered entitlement to TDIU recently (the RO denied it in a March 2014 rating decision).  Thus, the claim must be remanded so that the RO can consider whether a TDIU is warranted.    

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Schedule the Veteran for VA examination to determine the current nature and severity of his service-connected skin disability, to include pseudofolliculitis barbae and residual scars.  The claims file should be made available to and reviewed by the examiner, and that review should be noted in the examination report.  The examiner should perform all necessary tests, to include:

a) Provide the measurements of the Veteran's scars residual from his skin disability (pseudofolliculitis barbae).

b) Indicate whether each scar is deep or superficial; unstable, painful; or causes limitation of function of the affected part, and any other symptomatology associated with the scars.

c) Specifically comment on whether the Veteran's service-connected skin disability, either alone or in concert, has precluded him from engaging in substantially gainful employment.

2. Conduct any and all appropriate development of the Veteran's TDIU claim, including an examination to address this issue (if needed). 

3. Then, readjudicate the claim, considering all evidence added to the file since the last supplemental statement of the case.  If any decision is adverse to the Veteran, issue a SSOC and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


